Title: To Thomas Jefferson from Rufus Carver, 6 June 1807
From: Carver, Rufus
To: Jefferson, Thomas


                        
                            Sir
                            
                            Brandon, Co. Rutland, Vermont, June 6th. 1807
                        
                        Samuel Harrison Esqr. the Agent of me and the other Heirs of Capt. Jona. Carver Decd, being indisposed,
                            I take the Honor to address your Excellency on a Deed, dated at the Great Cave near St. Anthony’s Fall in the River
                            Mississippi May 1st. 1767 given by two Chiefs of the Naudowossie Tribes to Capt. Jonathan Carver my Father, which Deed by
                            copy was laid before the Senate of the US. in 1806 who appointed a Committee to examine into the claim of the Heirs of
                            Capt. Jona. Carver—before said Committee it was proved that such a Deed had been given, & was recorded in Dr Lettsoms
                            second Edition of Carvers Travels, now in the office of Mr. Secretary Otis at Washington—The committee made no report:
                            but required of Mr. Harrison the Agent of Capt. Carvers Heirs Proof to be made that the present Sashems and Tribes of the Naudowessies do now recognise, and acknowledge
                            said Deed given by their Predecessors, to be good and valid, before they should report in favour of the Heirs of said
                            Carver; and assigned this reason—(viz.) If Congress should ratify sd. Deed of said Territory, from sd. Naudowossies to
                            Capt. Carver, and the present Sachems should have no tradition of
                            said Deed & should not recognise it to Carvers Heirs, then the Ratification of said Deed by Congress would do no good to
                            Capt. Carvers Heirs; but might do harm to the United States by bringing on War and trouble between the Indians and Carvers
                            Heirs
                        This objection & reason of the Committee appearing Just and equitable. The Heirs of Capt. Jonathan Carver
                            have resolved and prepared to go and send a number of five or six men to the Great Cave near St. Anthony’s fall to enquire
                            and demand of the Naudowessie Tribes to say whether their Tradition and present Intention do accord with the Donors of the
                            Original Deed Given by their Predecessors to Capt. Jona. Carver dated May 1st. 1767 and if the answer be in the
                            affirmative The Heirs of Capt. Carver wish to have it fairly proved before a Commissioner to be appointed by your
                            Excellency, but should their Answer be in the Negative, the Heirs of Capt. Jona. Carver must give up their Claim which
                            rests on said Deed dated May 1st. 1767—
                        To go & legally Treat with said Naudowessie Tribes, & bring proofs of said Deed Given to said Carver May
                            1st. 1767, it seems necessary to have your Excellency’s Licence, and Passport to enable me and my brother and the other
                            Heirs to go to St. Anthony’s Falls with a Commissioner to be named by your Excellency to see justice is done and then to
                            Certify the same to your Excellency—
                        I beg leave to suggest, that the Honorable Stephen Thorn, one of the Senate of the State of Newyork assembly,
                            designs going through the Lakes & then down the Mississippi to New Orleans this summer, who is a great surveyor and a
                            Good Character, and wishes to accompany Carvers Heirs to St. Anthony’s fall, would be a suitable Commissioner on the
                            concern, and would save the Heirs much expense—
                        Now my Petition to your Excellency is “to send your Excellency’s licence and Passport to Samuel Harrison
                            Esqr. agent for Carvers Heirs, and Rufus Carver and four others; with a Commissioner to be named by Yourself, to pass to
                            the Naudowessie Tribes of Indians West of St. Anthony’s Fall, & to obtain of them proofs that their Predecessors gave a
                            Deed of a certain tract of Land described in a Deed dated May 1st. 1767 to Capt. Jonathan Carver and that the said
                            Naudowessie Chiefs and Tribes do acknowledge said Deed to be Just, Good, and Valid at this Time, and whether the Heirs of
                            Capt. Jonathan Carver may now go and take Possession and occupy the same without molestation or any hindrance whatever.”
                        With due consideration and high respects for your Distinguished Wisdom Policy and Prudence, I am with Honor
                            your Excellency’s most obedient and most humble Servant
                        
                            Rufus Carver
                            
                        
                        
                            P.S. Sir, I would beg leave to add to your Excellency an Idea (made use of by our Agent Mr. H. on Carvers
                                Claim before the Comtte. of the Senate of the U.S.), Viz: That the fee of the land in question is either in Carvers
                                Heirs or in the Naudowessies, and if in Carvers Heirs Congress will have no occasion to buy the Indian Title—But if
                                in the Indians congress must buy the Indian Title—
                            To find out from the Naudowessies whether they do consider said land the property of Carvers Heirs is the
                                only view of the Heirs of Capt. Carver in visiting St. Anthony’s Fall, and if the Indians do not recognize said Deed,
                                then the Heirs of Capt. Carver may trouble themselves no farther about said Land—
                            I remain sir yours with sentiments of esteem
                        
                        
                            R C
                        
                    